IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                            NO. 464
                                  :
ORDER ADOPTING NEW RULES 626      :                            CRIMINAL PROCEDURAL RULES
and 627, AMENDING RULES 631, 632, :
AND 647, APPROVING THE REVISION :                              DOCKET
OF THE COMMENT TO RULE 646, AND :
RENUMBERING RULE 630 AS RULE 625:
OF THE PENNSYLVANIA RULES OF      :
CRIMINAL PROCEDURE                :


                                                ORDER
PER CURIAM

      AND NOW, this 7th day of July, 2015, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been published before adoption at 42
Pa.B. 380 (January 21, 2012), and in the Atlantic Reporter (Third Series Advance
Sheets, Vol. 34), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rules of Criminal Procedure 626 and 627 and the
amendments to Pennsylvania Rules of Criminal Procedure 631, 632, and 647 are
adopted, the revision to the Comment to Pennsylvania Rule of Criminal Procedure 646
is approved, and Pennsylvania Rule of Criminal Procedure 630 is renumbered to
Pennsylvania Rule of Criminal Procedure 625 in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2015.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.